Citation Nr: 0837765	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease with chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from August 1984 to 
February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision the RO granted 
service connection for degenerative disc disease with chronic 
lumbar strain and assigned a 10 percent evaluation, effective 
in March 2006.  In September 2006, the RO in St. Petersburg, 
Florida, increased the veteran's evaluation to 20 percent, 
also effective in March 2006.  The veteran disagrees with the 
assigned evaluation.  In January 2008, the veteran testified 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been incorporated into the 
claims file.  Additional evidence was received at the Board 
in October 2008.  

Initially, the Board observes that the veteran submitted 
evidence in October 2008.  The evidence consists of a 
statement from the veteran's spouse regarding the impact that 
the veteran's back disability has had on their lives.  Such 
evidence was received following the issuance of the July 2008 
supplemental statement of the case and certification of this 
appeal to the Board; it did not contain a waiver of review by 
the agency of original jurisdiction (AOJ).  Generally, a 
remand would be necessary; however, the Board concludes that 
a remand is unnecessary because the evidence submitted by the 
veteran is essentially duplicative of prior statements and 
medical evidence of record.  See 38 C.F.R. § 19.31 (2007) (a 
supplemental statement of the case shall be furnished when 
the agency of review receives additional pertinent evidence).  
See also 38 C.F.R. § 20.1304(c) (2007).

FINDING OF FACT

The veteran's degenerative disc disease with chronic lumbar 
strain is manifested by normal to slight limitation of motion 
to include functional loss caused by pain; it is not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less or by ankylosis or incapacitating episodes.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease with chronic lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 
5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The issue in this case (entitlement to assignment of 
a higher initial rating) is a downstream issue from that of 
service connection.  See VAOPGCPREC 8-2003.  However, it does 
not appear that the appellant was given initial VCAA notice 
prior to the March 2006 decision on appeal.  Subsequent to 
that decision, in May 2006 and again in May 2008, the veteran 
was given notice of the VCAA with respect to his claim for an 
increased rating for his back disability.  Accordingly, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2006 and May 2008 letters, the appellant 
was informed of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The appellant was also 
informed that VA would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the Board acknowledges that an error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  With respect to the present claim 
for an increased initial rating, the Board finds that the 
appellant is not prejudiced by a decision at this time since 
the claim is being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless 
error since no disability rating or effective date will be 
assigned.  Moreover, the appellant was provided with the 
disability and effective date elements in a letter dated in 
December 2007.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
However, as the instant appeal originates from the grant of 
service connection for the disability at issue, the 
requirements of Vazquez-Flores are inapplicable.  See Goodwin 
v. Peake, 11 Vet. App. 128 (2008).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant.  The 
appellant testified in January 2008 that he had been seen 
privately at Access Health on one occasion since his last VA 
examination (in January 2007) and by a chiropractor that 
Access Health recommended.  These records are not on file.  
However, the veteran also testified that these providers 
primarily just prescribed him medication for his back 
disability.  Consequently, the Board does not find it 
prejudicial to the veteran to proceed with his claim rather 
than remanding the claim for these missing records.  
Moreover, the appellant was afforded VA examinations during 
the appeal period, the last one taking place in June 2008, 
and was provided with the opportunity to attend a Board 
hearing which he attended in January 2008.  The appellant has 
not indicated that any additional pertinent evidence exists, 
and there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The veteran's service treatment records show treatment for 
low back pain in addition to diagnoses of degenerative disk 
disease at L4/L5 and lumbar strain.  

In October 2005, while still on active duty, the veteran was 
examined by VA.  He reported the onset of back spasm and pain 
in 1996 with present symptoms of stiffness and pain when 
standing for longer than 30 minutes or sitting longer than 45 
minutes.  He also reported pain when sleeping in certain 
positions.  On examination there was no deformity or 
tenderness to palpation.  Range of motion was limited with 
complaints of tightness with extension to 20 degrees.  
Lateral flexion was limited to 20 degrees bilaterally, with 
normal forward flexion to 90 degrees.  There was objective 
painful motion with repetitive motion.  A lumbosacral spine 
x-ray performed in October 2001 showed moderately severe 
degenerative disc changes at L4-5, with osteophyte formation.  
Diagnosis was degenerative disc disease with chronic lumbar 
strain.  

On file is a March 2006 medical record from Access 
Healthcare, LLC, containing a diagnosis of lumbar spondylosis 
and a referral to a chiropractor.

During a VA examination in January 2007, the veteran 
complained of more frequent and severe pain with intermittent 
episodes with flare ups.  He estimated that the episodes 
occurred three times a week with dull pain and an intensity 
of 6 out of 10.  He also reported stiffness, but denied 
weakness.  Flare-ups reportedly occurred three times a month, 
lasting one to two days, with a severity of pain of 9 out of 
10.  Precipitating factors included lifting and yard work.  
Rest was an alleviating factor.  There was reportedly no 
additional limitation of motion or functional impairment 
during flare-ups.  The veteran denied a history of 
incapacitating episodes over the last 12 months and denied 
physician-prescribed bed rest.  He also denied associated 
weakness, bladder complaints, bowel complaints or erectile 
dysfunction.  He did not walk with an assistive device and 
was not unsteady on his feet.  

On examination the veteran had erect posture and a normal 
gait.  Curvature of the spine was normal as was symmetry.  
There was no spasm and no tenderness to palpation.  Straight 
leg raise test was negative.  There were no sensory changes 
or motor changes.  Range of motion studies of the 
thoracolumbar spine revealed flexion from 0 to 90 degrees 
with pain from 70 to 90 degrees, extension from 0 to 30 
degrees with pain at 30 degrees, right and left lateral 
flexion from 0 to 30 degrees on each side with pain at 30 
degrees, and right and left lateral rotation from 0 to 30 
degrees on each side with pain at 30 degrees.  There were no 
changes with repetition.  Range of motion was not found to be 
reduced due to pain, fatigue, weakness, or lack of endurance.  
There was also no ankylosis of the spine found.  The veteran 
was diagnosed as having degenerative lumbosacral spine 
disease with L5/S1 grade 1 spondylolisthesis with stable 
minimal level of disability.  

In a statement dated in March 2007, the veteran said that his 
back disability added stress to his daily life, affected his 
spouse, and caused him to have episodes of losing his temper 
due to the aching and burning pain.  He said he was concerned 
that this problem would worsen with age and cause him to lose 
the ability to work a full time job.  

The veteran testified in January 2008 that his back 
disability caused stress in his life, affected his spouse and 
his sleep and restricted his activities of daily living.  
More specifically, the veteran said that the disability 
prevented him from shaving over the sink because he was 
unable to lean over that long.  He also said he could no 
longer run or do yard work and had to pay to have someone cut 
his grass.  He said that if he sleeps "wrong" the severity 
of his pain can reach an 8 or 9 out of 10.  He also reported 
that pain runs down his legs to his ankles.  He explained 
that he has lived with this pain since 2000 and has learned 
to be careful in what he does so as to avoid flare ups.  
Nonetheless, he said he still experiences flare ups a couple 
of times a week.  He said his back disability affects his 
employment as a budget analyst because he has to get up every 
45 minutes to stretch.  He said if he doesn't he will get 
back "issues" at night.  He estimated missing three 
consecutive days of work in September 2008 due to his back 
disability.  He added that that was on the severe end and he 
averages one to three days of missed work a month due to his 
back disability.  He said he tries to avoid controlled 
substances and relies on aspirin and Tylenol for his back, 
sometimes Advil.  He said he continues to go to Access 
Health, but that it is primarily for medication and nothing 
further.  

In June 2008, the veteran underwent another VA examination 
for his back.  The veteran reported constant back pain that 
had worsened with occasional flare-ups.  There were no noted 
neurological symptoms, to include numbness, paresthesias, leg 
or foot weakness, unsteadiness or urinary frequency.  There 
were also no spasms, fatigue or decreased motion.  Stiffness 
and pain were noted.  The pain was described as a 
nonradiating, constant, aching type of pain that occurred on 
a daily basis.  Flare ups occurred every two to three weeks 
and lasted one to two days.  A precipitating factor was 
working in the yard and an alleviating factor was stretching.  
The veteran had no walking devices and was noted to be able 
to walk from one to three miles.  Examination of the cervical 
and thoracic sacrospinalis revealed no spasm, atrophy, 
guarding, pain with motion, tenderness or weakness.  The 
veteran had normal posture and gait.  Ankylosis was not found 
in the cervical or thoracolumbar spines.  

Range of motion of the thoracolumbar spine revealed flexion 
from 0 to 90 degrees with pain at 90 degrees.  Extension, 
lateral flexion on the right and left, and lateral rotation 
on the right and left each measured 0 to 30 degrees with pain 
at 30 degrees.  X-rays taken in January 2007 were noted as 
revealing moderate multilevel spondylosis of the lumbar 
spine.  The veteran was noted at that time to be employed as 
a full time analyst.  He was noted to have missed 2 weeks of 
work over the past 12 months due to back pain.  He was 
diagnosed as having degenerative joint disease of the spine.  
Effects on his usual occupation were noted as "significant" 
and identified as increased absenteeism.  The impact on his 
occupation was decreased mobility and pain.  Mild to moderate 
effects were also noted on his daily activities to include 
chores, shopping, exercise, sports and recreation.  

The veteran's spouse stated in writing in October 2008 that 
the veteran's inability to complete simple chores in and 
around the home due to his back disability had created stress 
in their marriage and required them to hire landscapers.  She 
said she worked a full time job with the government and 
during their 22 years of marriage she has witnessed a sharp 
decrease in the veteran's physical activities.  She added 
that she had had to burden the majority of household chores 
and that she and the veteran continued to cancel social 
outings due to flare ups the veteran experienced.  She asked 
that consideration be given to the impact that the veteran's 
back disability has had on their marriage.

III.  Analysis

Pertinent Rating Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating claim, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Degenerative arthritis, established by x-ray, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylolisthesis, 5241 Spinal 
fusion, 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003), 5243 Intervertebral disc syndrome.

The general rating formula for diseases and injuries of the 
spine ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Discussion

In the instant case, a higher than 20 percent rating is not 
warranted during any portion of the appeal period under Code 
5242 for the veteran's service-connected lumbar disability 
since he has not demonstrated forward flexion of the 
thoracolumbar spine to 30 degrees or less.  In this respect, 
the veteran demonstrated normal flexion to 90 degrees at the 
October 2005, January 2007 and June 2008 VA examinations.  
Regarding pain on motion, the veteran demonstrated objective 
pain with repetition in October 2005, pain on flexion from 70 
to 90 degrees in January 2007, and pain on flexion at 90 
degrees in June 2008.  Thus, there is no question that the 
veteran experiences pain.  However, as noted in the pertinent 
rating criteria above, the criteria include symptoms with or 
without pain.  Accordingly, the veteran's undisputed 
complaints of pain are already contemplated in the 20 percent 
rating.  

The only other criterion for consideration of a higher rating 
under Code 5242 would be for ankylosis of the spine.  
However, in the absence of evidence of ankylosis, this 
criterion is not met.  In this regard, the June 2008 VA 
examination report specifically notes that there was no 
ankylosis of the veteran's thoracolumbar spine.

As for Code 5243, the veteran testified during the January 
2008 VA examination that he had radiating pain down his legs 
to his ankles.  However, the June 2008 VA examiner noted that 
the veteran did not have radiating pain.  Moreover, the 
veteran denied during the January 2007 VA examination a 
history of incapacitating episodes over the last 12 months 
and denied physician-prescribed bed rest.  In short, the 
criteria for a higher rating under Diagnostic Code 5243 for 
intervertebral disc syndrome have not been met during any 
portion of the appeal period.  See Code 5243, Note (1).  

The veteran and his wife request that the veteran's 
evaluation include the effects that the veteran's back 
disability has had on their marriage.  They contend that it 
has prevented the veteran from performing household chores in 
and outside the home creating stress and requiring them to 
hire outside help.  The Board in no way discounts the 
difficulties that the veteran and his wife experience as a 
result of his back disability.  However, the assignment of 
disability ratings for disabilities of the musculoskeletal 
system is derived by applying the pertinent rating criteria 
of VA's Rating Schedule to the medical findings.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.71a.  Moreover, the 
assignments are based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1.  Thus, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the pertinent rating criteria and medical findings.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a.

In conclusion, the Board finds that the criteria for an 
initial rating in excess of 20 percent for degenerative disc 
disease with chronic lumbar strain have not been met.  Where, 
as here, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107 (West 2002).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran testified in January 2008 that his 
full time employment as a budget analyst requires him to sit 
at a desk for most of the day and that he has to get up and 
stretch on a regular basis throughout the day, approximately 
every 45 minutes, to prevent back "issues" at night.  As 
far as missed days of work, the January 2008 VA examiner 
stated that the effect of the veteran's back disability on 
his occupation was "significant" due to absenteeism.  He 
noted that the veteran lost approximately two weeks of work 
in the past 12 months due to his back disability.  This is 
consistent with the veteran's January 2008 hearing testimony 
that he missed 3 days in a row of work in September due to 
his back disability.  However, he went on to state that this 
was on the severe end and that he averaged one to three days 
of missed work a month due to his back disability.  While 
these missed days no doubt adversely affect the veteran's 
employment, it does not rise to the level of marked 
interference with work.  In a March 2007 statement, the 
veteran expressed concern that his back problem would worsen 
with age and cause him to lose the ability to work a full 
time job.  However, consideration of an extraschedular rating 
is based on the veteran's disability as it pertains to the 
period of his appeal, not to any future anticipated level of 
disability.  Presently, the evidence does not show marked 
interference with the veteran's employment.  There is also no 
evidence of the veteran having frequent periods of 
hospitalization due to his back disability nor is there any 
evidence that otherwise renders impractical the application 
of the regular schedular standards.  Consequently, the Board 
is not required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease with chronic lumbar strain is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


